Citation Nr: 0501138	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for intervertebral disc syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1962 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
intervertebral disc syndrome and assigned a 20 percent 
rating, effective in July 1998; and a February 2003 rating 
decision that denied entitlement to a total disability rating 
based on individual unemployability.  

In the February 2003 rating decision, the RO granted a 40 
percent rating for the service-connected intervertebral disc 
syndrome.  The veteran has continued his appeal.  

In January 2004, the Board remanded the case to the RO for 
further development.  However, as will be explained below, 
another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's case was certified to the Board by the RO in 
July 2004.  In November 2004, the Board received a letter 
from the veteran's attorney requesting that the veteran be 
scheduled for a videoconference hearing at the RO before a 
Veterans Law Judge.  

The law provides that if suitable facilities and equipment 
are available, a veteran may request a videoconference 
hearing before a Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(e) (West 2002); 
38 C.F.R. §§ 20.703, 20.704 (2003).  Since the veteran has 
indicated that he wants a videoconference hearing, the case 
must be returned to the RO.  
Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  The veteran and his 
attorney should be notified of the date 
and time of any such hearing.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


